Title: To Benjamin Franklin from Jaume, 23 December 1781
From: Jaume, Guillaume
To: Franklin, Benjamin


Monsieur
Lyon 23. Xbre. 1781.
Je suis bien flaté de la lettre que vous m’avés fait l’honneur de m’ecrire le 7. de ce mois. Le Jeune Johonnot m’ecrit quelque fois. Il me temoigne toujours le plus grand desir d’etre elevé dans l’academie d’Ecully. Il se persuade que Mrs. ses Parents ne lui sçauroient refuser cette satisfaction si interessante et que vous y joindrés celle de ne pas le separer de Mr. votre petit fils. Il est certain que si mr. son grand Pere etoit instruit de quelle maniere cette pension est dirigée, les Progrés qu’on y fait, que Mrs. Les Protestants y envoyent leurs enfants avec une entiere confience il seroit le premier à y desirer son petit fils. Je souhaite qu’il y vienne par l’attachement, et le vif interest qu’il m’a inspiré, et à ma famille.
Touts les Maitres sont payés sur les 1000. l.t. prix de la pension, ainsi que le Blanchissage—
Le trousseau consiste
En un habit d’uniforme d’ecarlate, revers, et Parements verds, veste, et culottes vertes
deux douzaines de Chemises dont 18 de jour, et 6. de nuit 3. Douzaines de cols
12 Paires de Bas en fil, oû en Soye, dont 8 Paires Blancs, et 3 Paires gris

2 Douzaines de mouchoirs
un couvert d’argent
2. Douzaines de Bonnet de nuit de cotton, oú fil
2 Peignoirs.
Touts les eleves ont un fusil, giberne, ceinturon et guetres qu’on achete icy aux frais des parents: c’est de peu de valeur, et on rembourse à la fin de l’education, suivant que l’on laisse ces sortes de choses en bon etat.
Ces enfants aprenent les evolutions militaires. Ils font l’exercice les dimanches, et les Jeudi, et ils montent en grades, suivant leur age, et leurs progrés.
L’envie d’etre utile à quelqu’un qui interesse votre Excelence, egale les sentiments de devouement, et de consideration avec lesquels Je suis Monsieur Votre tres humble, et tres obeissant Serviteur
Gme. Jaume
Place des terreauxMonsieur de franklin
 
Notation: Jaume 23. Decr. 1781.
